Citation Nr: 0326709	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  94-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from May 1967 to June 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In an August 2002 statement, the appellant claimed service 
connection for depression as a disability separate from PTSD.  
The RO has not developed or adjudicated that claim, which is 
now referred to the RO for appropriate action.  


REMAND

With respect to the PTSD issue, the appellant disagreed with 
a November 1992 confirmed rating decision that denied 
entitlement to an evaluation in excess of 30 percent and this 
appeal ensued.  In January 2001 the Board granted service 
connection for polysubstance abuse as secondary to the PTSD, 
subject to the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Barela v. West, 11 Vet. App. 
280 (1998).  In Barela, the Court stated that in deciding the 
issue, "it may be also be necessary to consider whether the 
appellant's claim is a wholly separate claim for service 
connection for drug and alcohol abuse secondary to his 
service-connected PTSD or whether it would be more properly 
characterized as one for an increased rating for PTSD based 
on the appellant's alcohol and drug abuse."  Id., at 283.  
The Board noted that although it had granted service 
connection for polysubstance abuse secondary to PTSD, that 
decision was not determinative of whether the polysubstance 
abuse should be considered as a separate disability or as 
symptomatology of the appellant's PTSD.  The Board remanded 
the case for the RO to determine whether the polysubstance 
abuse might be considered as symptomatology of PTSD.  

Since the Board's January 2001 remand, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
issued a decision in Allen v. West, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied 268 F.3d 1340 (Fed. Cir. 2001) (en banc 
order), holding that a veteran can receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, his or her service-connected disability.  
The Allen decision explicitly overruled prior decisions on 
this subject from the Court, including Barela.  

The RO has not implemented the Board's decision.  In its 
January 2003 rating decision, the only rating decision issued 
after the Board's decision in January 2001, the RO did not 
implement the Board's grant of service connection for 
polysubstance abuse secondary to PTSD.  Instead, as it 
explained in an April 2003 supplemental statement of the 
case, the RO addressed the questions posed by the Board's 
January 2001 remand.  Given the Federal Circuit's decision in 
Allen, the Board must reluctantly again remand the case for 
implementation of its January 2001 decision and adjudication 
of the service-connected polysubstance abuse.  As 
adjudication of the claim of entitlement to an increased 
evaluation for PTSD covers the same evidence as the rating 
for polysubstance abuse, that inextricably intertwined issue 
will also be remanded.  

As for the issue involving the rating to be assigned for the 
bilateral hearing loss disability, the RO has developed the 
issue of entitlement to a compensable evaluation arising from 
a February 2003 rating decision.  The November 2002 
VA audiometric evaluation did not provide the testing results 
needed to rate this disability.  This issue will be remanded 
for a VA audiometric evaluation.  

It is also noted that in March 1999 the appellant disagreed 
with the rating reduction of the hearing-loss disability 
effectuated in a January 1999 rating action.  He has asked 
for restoration of the 10 percent evaluation, in addition to 
an increase in the assigned evaluation, the merits of which 
are evaluated using different legal standards.  The RO has 
not issued a statement of the case (SOC) on this issue.  An 
appeal is initiated where a claimant has expressed timely 
disagreement in writing with a rating action.  In response, 
the RO must issue an SOC, and the Board must remand that 
issue for that purpose.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, this issue must be remanded for 
issuance of a statement of the case.  

The case is REMANDED for the following development:  

1.  Review the case and determine whether 
any additional notice or development is 
required pursuant to the VCAA or 
implementing regulations.  Undertake 
corrective action if necessary.  

2.	With respect to the claim of 
entitlement to restoration 
3.	'wrtof the 10 percent evaluation for 
bilateral hearing loss.  If the 
determination remains adverse to the 
appellant, issue a statement of the 
case to him and his representative, 
notifying him of the time limit within 
which he must respond in order to 
perfect an appeal to the Board.  
Thereafter, the case is to be returned 
to the Board only if a timely and 
adequate substantive appeal is filed.

3.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an audiometric 
examination to show the severity of his 
current bilateral hearing loss.  Ask the 
examiner to measure the severity of the 
hearing loss for each ear using puretone 
threshold measurements at 1000, 2000, 
3000, and 4000 Hertz, and speech 
discrimination scores.  Associate a 
report containing the measurements and 
comments by the examiner in the claims 
file.  

4.  Implement the Board's January 2001 
grant of service connection for 
polysubstance abuse secondary to service-
connected PTSD and rate the disability, 
with consideration of initial "staged 
ratings" for separate periods based on 
the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  
Readjudicate the evaluation to be 
assigned to the service-connected PTSD, 
in light of the determination of the 
evaluation assigned to polysubstance 
abuse.  

5.  If, after the development requested 
above has been completed to the extent 
possible, any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


